    Case: 2:20-cr-00062-SDM Doc #: 25 Filed: 05/29/20 Page: 1 of 5 PAGEID #: 69




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                        :

               Plaintiff,                        :           CASE NO. 2:20-cr-62

       vs.                                       :           JUDGE MORRISON

STEVEN G. ROSSER and                             :
WHITNEY R. LANCASTER,
           Defendants.                           :

             JOINT MOTION TO CONTINUE AND EXTEND TIME TO FILE

       The parties, by and through their counsel, respectfully move this Court for an extension of

time to file pretrial motions and to continue the pretrial conference scheduled for June 30, 2020 at

4:00 p.m. and the trial scheduled for July 6, 2020 at 9:00 a.m. Counsel for the United States and

counsel for Steven Rosser join in this Motion filed by counsel for Whitney Lancaster. The

reasons in support of this Motion are set forth in the following Memorandum.

                                                     Respectfully submitted,
                                                     Taft Stettinius & Hollister LLP

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS
                                                     Ohio Supreme Court No. 0071492
                                                     P: (614) 334-6199
                                                     dthomas@taftlaw.com

                                                     /s/ Kathryn S. Wallrabenstein
                                                     KATHRYN S. WALLRABENSTEIN
                                                     Ohio Supreme Court No. 0092172
                                                     65 East State Street, Suite 1000
                                                     Columbus, Ohio 43215
                                                     P: (614) 220-0238
                                                     F: (614) 221-2007
                                                     kwallrabenstein@taftlaw.com

                                                     Counsel for Defendant Whitney Lancaster
    Case: 2:20-cr-00062-SDM Doc #: 25 Filed: 05/29/20 Page: 2 of 5 PAGEID #: 70




                                                    /s/ Robert F. Krapenc
                                                    ROBERT F. KRAPENC
                                                    Ohio Supreme Court No. 0040645
                                                    P: (614) 221-5252
                                                    Bob@Krapenclaw.com

                                                    Counsel for Defendant Steven Rosser

                                                    David M. DeVillers
                                                    United States Attorney

                                                    /s/ Kevin W. Kelley
                                                    KEVIN W. KELLEY
                                                    Ohio Supreme Court No. 0042406
                                                    P: (614) 469-5715
                                                    Kevin.Kelley@usdoj.gov

                                                    /s/ Noah R. Litton
                                                    NOAH R. LITTON
                                                    Ohio Supreme Court No. 0090479
                                                    P: (614) 469-5715
                                                    Noah.Litton@usdoj.gov

                                                    Counsel for the United States Government

                                       MEMORANDUM

       Defendants Steven Rosser and Whitney Lancaster (collectively, “Defendants”) were

indicted by a federal Grand Jury on March 25, 2020. Defendant Steven Rosser is charged in

Count One with Conspiracy to Violate Another Person’s Civil Rights in violation of 18 USC

§ 241. Defendants are charged in Count Two with Conspiracy to Violate Another Person’s Civil

Rights in violation of 18 USC § 241 and in Count Three with Conspiracy to Commit Wire Fraud in

violation of 18 USC § 1349.    Count One encompasses allegations of a criminal conspiracy that

purportedly continued over the span of five years. Count Two encompasses allegations of a

criminal conspiracy that purportedly continued over the span of at least two years and Count Three

encompasses allegations of a criminal conspiracy that purportedly continued over the span of

approximately four months in 2018. (Doc. 5).


                                                2
    Case: 2:20-cr-00062-SDM Doc #: 25 Filed: 05/29/20 Page: 3 of 5 PAGEID #: 71




       This case is currently scheduled for a pre-trial conference on June 30, 2020 at 4:00 p.m.

and a jury trial on July 6, 2020 at 9:00 a.m. Further, the pre-trial motion cut-off date is currently

June 12, 2020. (Doc. 24). Defense counsel have recently been provided with voluminous

discovery materials which need to be reviewed. To date, the Government has provided defense

counsel with nearly one terabyte of discovery. The 990 gigabytes of discovery consists of

232,636 files. The file types are diverse and include documents, cell phone extractions, audio and

video recordings, photographs, and spreadsheets.           Defense counsel have been diligently

reviewing the discovery materials; however, additional time is needed to review the materials,

determine whether pre-trial motions are merited, and to conduct any necessary follow-up defense

investigation based on that review.

       Defendants recognize the requirements of the Speedy Trial Act of 1974, as set forth in 18

USC § 3161, et seq. Defendants submit that this Motion to Continue and Extend Time to File is

not made for the purpose of delaying a speedy resolution of this case, but rather it is required by the

need for defense counsel to have time to review all of the discovery materials and provide effective

representation for each Defendant.

       Defendants further submit the factors set forth in 18 USC § 3161 (h)(7)(B)(i) and (B)(iv)

are present in this case. Due to the short period of time between the arraignment, the receipt of

voluminous discovery, and the scheduled trial date, defense counsel believe and assert that failure

to grant the requested continuance “. . . would be likely to . . . result in a miscarriage of justice.”

18 USC § 3161(h)(7)(B)(i).

       Defense counsel have exercised, and will continue to exercise, due diligence in the

preparation of this case, but in light of the complexity of the prosecution and the voluminous

discovery documents, the current trial schedule would hinder defense counsels’ ability to



                                                  3
    Case: 2:20-cr-00062-SDM Doc #: 25 Filed: 05/29/20 Page: 4 of 5 PAGEID #: 72




effectively prepare for trial. 18 USC § 3161(h)(7)(B)(iv). The Government, represented by

AUSA Kevin Kelley and AUSA Noah Litton join defense counsel in this motion and also request

the Court reschedule these dates. Accordingly, the Joint Motion to Continue and Extend Time to

File is justified under 18 USC § 3161(h)(7)(B)(i) and (B)(iv).

        It is respectfully requested this Court continue the pre-trial conference and jury trial

currently set in this case, as well as extend the time to file pre-trial motions.

                                                        Respectfully submitted,
                                                        Taft Stettinius & Hollister LLP

                                                        /s/ David H. Thomas
                                                        DAVID H. THOMAS
                                                        Ohio Supreme Court No. 0071492
                                                        P: (614) 334-6199
                                                        dthomas@taftlaw.com

                                                        /s/ Kathryn S. Wallrabenstein
                                                        KATHRYN S. WALLRABENSTEIN
                                                        Ohio Supreme Court No. 0092172
                                                        65 East State Street, Suite 1000
                                                        Columbus, Ohio 43215
                                                        P: (614) 220-0238
                                                        F: (614) 221-2007
                                                        kwallrabenstein@taftlaw.com

                                                        Counsel for Defendant Whitney Lancaster

                                                        /s/ Robert F. Krapenc
                                                        ROBERT F. KRAPENC
                                                        Ohio Supreme Court No. 0040645
                                                        P: (614) 221-5252
                                                        Bob@Krapenclaw.com

                                                        Counsel for Defendant Steven Rosser

                                                        David M. DeVillers
                                                        United States Attorney

                                                        /s/ Kevin W. Kelley
                                                        KEVIN W. KELLEY
                                                        Ohio Supreme Court No. 0042406


                                                   4
    Case: 2:20-cr-00062-SDM Doc #: 25 Filed: 05/29/20 Page: 5 of 5 PAGEID #: 73




                                                     P: (614) 469-5715
                                                     Kevin.Kelley@usdoj.gov

                                                     /s/ Noah R. Litton
                                                     NOAH R. LITTON
                                                     Ohio Supreme Court No. 0090479
                                                     P: (614) 469-5715
                                                     Noah.Litton@usdoj.gov

                                                     Counsel for the United States Government

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed with the Clerk of Court for

the United States District Court for the Southern District of Ohio using the CM/ECF system, which

will send notification of such filing to the following on May 29, 2020, by electronic mail:

Assistant U.S. Attorney Kevin Kelley
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

Assistant U.S. Attorney Noah Litton
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

Robert Krapenc
Attorney for Defendant Steven Rosser
580 South High Street, Suite 250
Columbus, Ohio 43215

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS

27299631.1




                                                5
